Citation Nr: 1506444	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to an initial compensable disability rating for isobaric dermatitis.

3  Entitlement to an initial disability rating greater than 10 percent for right side facial numbness.

4.  Entitlement to an initial disability rating greater than 10 percent for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1978 to July 1982 and from April 1987 to April 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a right shoulder disability and entitlement to a higher disability rating for isobaric dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's right side facial numbness has been manifested primarily by subjective complaints of severe pain and severe numbness more nearly approximating severe incomplete paralysis, but not complete paralysis.  

2.  Throughout the pendency of this claim, the Veteran's bilateral pes planus has been manifested primarily by symptomatology more nearly approximating a severe foot injury, but does not constitute pronounced impairment or actual loss of use of either foot.
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no more, for right side facial numbness are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124, Diagnostic Code (DC) 8205 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no more, for bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5276, 5284 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nonetheless, the Board notes that the Veteran was notified via letter dated in August 2008, of VA's duty to assist him in substantiating his service connection claims, and the effect of this duty upon his claims.  This letter also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudications by the AOJ in October 2009 nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted personal statements in support of his claims and has provided testimony at a December 2014 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  During the course of this appeal, the Veteran was provided VA examinations in June 2009 and January 2012.  The Board finds that together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

Law and Analysis

The Veteran is seeking higher evaluations for his service-connected right side facial numbness and bilateral pes planus disabilities.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2014).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


a.  right side facial numbness

The Veteran's right side facial numbness is currently rated as 10 percent disabling under DC 8205 for paralysis of the fifth (trigeminal) cranial nerve.  Neuritis of the fifth (trigeminal) cranial nerve is rated under DC 8305, and neuralgia of the fifth (trigeminal) cranial nerve is rated under DC 8405.  38 C.F.R. § 4.124a.

Under these diagnostic codes moderate incomplete paralysis of the fifth (trigeminal) cranial nerve is rated 10 percent disabling; severe incomplete paralysis is rated 30 percent disabling; and complete paralysis is rated 50 percent disabling.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In rating cranial nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The relevant evidence of record includes a VA examination dated in June 2009.  The Veteran gave a history of developing numbness on the right side of his face related to a wisdom tooth extraction and subsequent sinus surgery while in service.  He stated that while he was told he would have facial numbness for a period of time, it had not resolved.  

When examined by VA in January 2012, the Veteran reported worsening numbness and pain, for which he takes Motrin several times a week.  He stated that he is followed in the private sector for management of the condition and that he has exhausted all treatment options.  Examination revealed that the only cranial nerve affected was the fifth trigeminal nerve with intermittent severe pain and severe numbness involving the mid face.  The rest of the examination was essentially unremarkable.  There was no paresthesias and/or dysesthesias and the Veteran did not indicate difficulty chewing, swallowing, speaking or problems with increased/decreased salivation, or gastrointestinal symptoms.  Muscle strength testing for cranial nerves V through XII was normal.  Sensory testing to light touch was also normal.  The diagnosis was moderate incomplete paralysis of the fifth (trigeminal) cranial nerve.

The Veteran later testified at his hearing in December 2014 that he sometimes experiences weakness in his facial muscles when chewing on the right side.  He testified that he also noticed a change in his facial muscles in that the right side of his face was smaller than the left side, suggestive of atrophy.  He had significant sensitivity on the right side and constant numbness.  He also noted severe pain with contact in that area, which can awaken him from his sleep.  The pain is not constant, but episodes of really intense pain occur a few times out of a week and last no longer than a minute.  He testified that he also experiences muscle twitching, tingling, prickling, and burning.  

After a review of the evidence, the Board concludes that given the application of the benefit of the doubt rule, a 30 percent rating is warranted, based on the Veteran's assertions that he experiences intermittent pain and constant numbness along with the description of the limitations produced by those symptoms.  During his 2012 VA examination, he characterized his symptoms as severe and noted that all treatment options had been exhausted.  In addition, the Veteran's recent testimony corroborates his assertions as to the level of severity of his facial nerve condition.  He has testified credibly that his neurological disorder has had some impact on his usual daily activities in that he experiences muscle weakness and fatigue with chewing.  The Veteran's recitation of the symptoms produced by his right side facial numbness has remained consistent and not contradictory.  In other words, his testimony is reasonable, credible, probative, and adds weight to the overall claim.  

In the Board's view he has described symptomatology to include severe pain, atrophy, and sensory disturbances such as numbness and tingling that, when the benefit of the doubt is applied, more nearly approximate neurological symptoms that can be considered "severe" in nature, and thus meet the criteria for a 30 percent disability rating.  However, a higher rating is not warranted, as the evidence does not indicate complete paralysis of the fifth cranial nerve. The evidence clearly demonstrates that the Veteran retains substantial, if not complete, use of his facial muscles.  Therefore, a 50 percent evaluation is not warranted.

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other cranial nerves.  Therefore, DCs 8207 to 8412 are not applicable in this case.  

In sum, the evidence supports the assignment of a 30 percent disability rating for severe impairment of the fifth cranial (trigeminal) nerve, but no more, effective July 11, 2008 (the effective date of the award of service connection and date of his claim).  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8205.

	(CONTINUED ON NEXT PAGE)


b. pes planus.

The Veteran's bilateral flat feet are currently rated as 10 percent disabling under DC 5276 for bilateral pes planus.  38 C.F.R. § 4.71a.  

Under this diagnostic code, moderate bilateral pes planus with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, warrants a 10 percent evaluation.  Severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, that is bilateral in nature warrants a 30 percent evaluation.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances that is bilateral in nature warrants a 50 percent evaluation.  Id. 

Additional diagnostic criteria governing disabilities of the feet are found at DC 5284, which awards a 10 percent rating for moderate disability, 20 percent for moderately severe disability, and 30 percent for severe disability.  38 C.F.R. § 4.71a

The Veteran was afforded a VA examination in June 2009.  He gave a history of foot pain after prolonged walking and a sensation of "extreme stretching" that began during service.  He was prescribed arches with some improvement in pain.  His current complaints were of pain and stiffness while standing or walking.  He has pain if he does not wear flat-soled shoes, particularly when walking on hard surfaces.  The functional limitations included being able to stand more than 1, but less than 3 hours and walk 1 to 3 miles. 

On examination of the feet there was no evidence of hammertoes, hallux valgus/rigidus, foot abnormality, clawfoot (pes cavus) or malunion/nonunion of the tarsal or metatarsal bones.  There was also no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, or other symptoms.  The examination was also negative for foot pronation, malalignment, atrophy, or other deformity.  The Veteran's weight bearing line was over the great toe.  X-rays of the right foot showed no radiographic evidence of any bony or soft tissue pathology.  The left foot showed cystic changes in the plantar and distal aspect fifth metatarsal bone.  The diagnosis was bilateral pes planus, which had no significant effect on the Veteran's general occupation as an aviation inspector.  

The Veteran testified at his hearing in December 2014 that he had no trouble with pronation or abduction of his feet.  Rather his biggest problems were with prolonged standing, walking on hard surfaces, and going up stairs.  The pain is more pronounced with bare feet and on manipulation of his feet.  He also indicated excessive callusing from the condition.  Although his store-bought orthotics seemed to help, the pain is always there.  

After a review of the evidence, the Board concludes that given the application of the benefit of the doubt rule, a 30 percent rating under DC 5276 is warranted.  Both the medical evidence and the Veteran's subjective statements reflect that the predominant symptom appears to be pain that increases with use and that is not relieved by orthotics, and callouses.  In addition, the Veteran has credibly testified that his flat feet have had some impact on his usual daily activities in that his biggest problems were with prolonged standing, walking on hard surfaces, and going up stairs.  He also credibly testified that he had callusing from the condition.  These are observations that he is competent to make. Therefore, in the Board's view he has described symptomatology that when the benefit of the doubt rule is applied, are indicative of symptoms that approximate the criteria for an initial 30 percent disability rating under DC 5276 for severe impairment.  

However, there is no indication that the disability meets the criteria for an evaluation in excess of 30 percent under DC 5276.  In this respect, the medical evidence of record does not show much in the way treatment for bilateral pes planus beyond the use of orthotics.  Moreover, the 2009 VA examination report does not show pronounced deformity such as marked pronation, extreme tenderness, marked inward displacement, or severe spasms of the tendo achillis on manipulation and the Veteran has not testified to such symptoms.  The balance of the evidence fails to demonstrate that the Veteran's bilateral pes planus is of such severity so as to warrant a 50 percent evaluation.

Additionally, the evidence does not establish that additional compensation for functional loss not contemplated by the rating assigned by this decision is warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The effects of painful motion and other factors are not for consideration because pes planus does not encompass motion of a joint.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Moreover, pain on use or pain on manipulation is explicitly considered by the rating criteria in this case and the record reflects the Veteran experienced such and is being compensated therefor.  There is no objective evidence to suggest that his bilateral pes planus causes additional functional loss not contemplated in the newly assigned rating.  

Higher ratings may also be assigned to several other foot disabilities, if shown.  These are ankylosis (DC 5270) and claw foot (DC 5278).  38 C.F.R. § 4.71a.  However, the medical evidence does not show that either of these conditions have been demonstrated and shown to be a manifestation of the service-connected pes planus, and the Veteran does not claim that any of them are present. 

Therefore, bearing in mind the benefit of the doubt doctrine, an increased disability rating to 30 percent, but no higher, is granted for bilateral pes planus effective July 11, 2008 (the effective date of the award of service connection and date of his claim).  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5276.

ORDER

For the period beginning July 11, 2008, a 30 percent disability rating, but not higher, for right side facial numbness is granted, subject to the statutes and regulations governing the payment of monetary benefits.

For the period beginning July 11, 2008, a 30 percent disability rating, but not higher, for bilateral pes planus is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a right shoulder that he contends had its onset during his military service.  He argues that over time he began noticing wear and tear pain in the shoulder from the constant strain of working with airplanes.  He specifically noticed stiffness and soreness especially on abduction and flexion and has occasionally missed work due to shoulder discomfort.  He also contends that his service-connected skin disorder is more disabling than the current noncompensable evaluation reflects.  The Board has determined that additional development is required for the reasons discussed below.

With regard to the right shoulder, service treatment records confirm that the Veteran was treated for at least one episode of right shoulder strain after playing softball.  See service treatment record, dated March 22, 1980.  Presently he has myofascial strain that was diagnosed on VA examination in June 2009.  However the VA examiner could not confirm a direct link to the injury incurred while in service and failed to take into account the Veteran's reports of right shoulder pain continuing after service.  Since the opinion does not does not provide a clear picture of any relationship between the Veteran's current right shoulder problems and his military service or fully consider the Veteran's lay testimony of continuous symptoms, this matter must be remanded for an additional opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board stresses that, because the Veteran is competent to report the onset of right shoulder pain during and since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he developed his claimed disabilities during service and that he has experienced continued problems since that time.

With regard to the Veteran's service-connected skin disorder, a review of the claims folder reveals that the Veteran has not been afforded a pertinent VA examination since 2012.  Moreover there is very little evidence in the claims file which adequately describes the current nature and extent of his skin disorder.  That notwithstanding, the Board also notes that the Veteran is considered competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2).  As there as there may have been significant changes in his condition since the previous examination in 2012, and to ensure that his own complaints are sufficiently considered by a VA examiner, the Board finds that the matter should be remanded for a new VA examination so that a detailed picture of the current state of his skin disorder may be obtained.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for right shoulder pain and dermatitis symptoms that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

2.  Then, schedule the Veteran for a VA examination for his right shoulder disability.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms related to his right shoulder, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report. 

Based on what is medically known about musculoskeletal disorders, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's previously diagnosed myofascial strain --as well as any other right shoulder disorder shown on current examination-had its clinical onset or is otherwise related to the Veteran's military service.  If any diagnosed right shoulder disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner should discuss the Veteran's in-service right shoulder strain as the possible onset of, or precursor to, any currently diagnosed right shoulder disability-as well as his complaints of problems (including pain) since service.  The examiner should also discuss the medically known or theoretical causes of the Veteran's diagnosed myofascial strain of the right shoulder, in determining the likelihood that "wear and tear" activities would result in a diagnosis of myofascial strain of the right shoulder.  The examiner should remain mindful of the fact that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  

Rationale for all requested opinions shall be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Then, schedule the Veteran for an appropriate VA examinations to determine the current degree of severity of his service connected isobaric dermatitis.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completing the report.  

The examiner should describe in detail all symptoms reasonably attributable to service-connected isobaric dermatitis and its current severity.  He/She should describe the areas of the body affected by the skin condition, to include the percentage of the entire body affected by the service-connected isobaric dermatitis and the percentage of exposed areas (total area of the skin of the hands, head, and neck) affected.  The examiner should also describe any therapy that the Veteran has undergone, and what medications he currently uses.  It should be specifically noted whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for control of the skin rash.  If the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, the examiner should note the frequency of such use in the past 12-month period

4.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


